DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-17 and 19-21 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 09/06/2022, with respect to the rejection(s) of claims 1-17 and 19-21 has been fully considered and the results as followings:
On pages 11-18 of Applicant’s remarks, Applicant argues that the combination of Park, Eineren and Kinard does not teach the claimed invention of “ control circuitry configured to...
detect a body part in the first image [that is a three-dimensional image or a thermographic image],
obtain a second image of the individual animal based on the body part detected in the first image, the second image being a two-dimensional image that corresponds to the first image and that is captured using the second image sensor, and
identify the individual animal by comparing metrics of the second image with the reference data in the data storage” because 
Park does not disclose or suggest detecting a body part in a first image [that is a three-dimensional image or a thermographic image], obtaining a second image of the individual animal based on the body part of the individual animal detected in the first image, the second image being a two-dimensional image that corresponds to the first image and that is captured using the second image sensor, and identifying the individual animal by comparing metrics of the second image with reference data in a data storage, 
Eineren does not disclose or suggest detecting a body part in a first image and then obtaining a second image of an animal based on the body part detected in the first image, and 
Kinard does not disclose or suggest identifying an individual animal by comparing metrics of a second image (that is obtained based on a previously-detected body part) with reference data. Kinard merely captures a biometric feature of an animal to compare the captured biometric feature with stored features. Kinard does not capture a second image based on a body part of a first image to use the captured second image to identify an animal.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

In this instant case, as discussed in the Non-Final rejection mailed on 04/05/2022, the rejection relied upon Park to disclose the system comprising the multifunctional camera for generating the 3D images of the animal (Park: Abstract, [0055], [0059], [0061]-[0062], [0065]-[0066], and FIG. 1-2: when the 3D photographing mode is configured in the multifunctional camera 225, according to the second embodiment of the present disclosure, a current is applied to predetermined pixels in the pixel array 60 by the 3D low driver 70 to generate 3D images, and pixel values of the corresponding pixels are detected by the 3D column CDS 20 to be input to the image processing module 150) wherein the body part of the animal is determined using the 2D images based on the image signals from the multifunctional camera (Park: Abstract, [0055], [0059], [0061]-[0062], [0065]-[0066], [0068], and FIG. 1-2: the image processing module 150 performs facial recognition or eye recognition using 2D images corresponding to image signals input from the multifunctional camera 225 under the control of the controller 110. That is, when a facial image is included in the 2D image, the image processing module 150 extracts and recognizes the facial image. When a facial image is not included in the 2D image, the image processing module 150 detects and recognizes eyes from the input image. To this end, the image processing module 150 includes the face detecting unit 151 and an eye detecting unit 152). Park does not explicitly disclose the method of determining a body part of an animal from images obtained by a 3D camera to determine an identity of the animal using the method as claimed.

Further, Eineren discloses the method of determining the body part of the animal (Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.). The camera module 10 may be coupled to one or more processors 12, at least one processor configured to analyze one or more images captured by the camera module 10. The processor 12 may be coupled to a management system 16 (e.g. a livestock management system, a scheduling system, a veterinarian alert system, an electronic health record system, a network, a cloud data system, etc.) and/or a user device 14 (e.g. a console, a terminal, a software interface, a cell phone, a smartphone, a tablet computer, etc.).) from images obtained by a 3D/thermographic  camera (Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: By camera is meant, without limitation, a digital camera, a visible light camera, a near-infrared reflectance imaging camera, an infrared camera, a fluorescence imaging camera, a UV imaging camera, a thermal imaging camera, a 3D camera, combinations thereof, and the like).
Furthermore, Kinard discloses the claimed method of identifying the animal based on images obtained by a 2D camera as recited in the limitations of a data storage (Kinard: [0036], [0038]-[0039], [0046]-[0047], [0052], FIG. 1 the storage unit 124, and FIG. 3-4) configured to store reference data representing the population of animals with known identity (Kinard: [0036], [0038]-[0039], [0046]-[0047], [0052], FIG. 1 the storage unit 124, and FIG. 3-4: a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124. Additional input/output devices may be associated with the data-processing systems 100 and 126 as desired. In another embodiment, as an addition or alternative, a matching unit 108 may be part of the local data-processing system and perform all or part of the functions of the remote matching unit 122. In another embodiment, the central processing units 112 and/or 120 can perform some or all of the matching functions of the matching units 108 and/or 122), and identify the individual animal by comparing metrics of the second image with the reference data (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124) in the data storage (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: The central processing unit 112 can then transmit this information, data and pet nose print to the remote computer 126 via the input/output unit 118. The central processing unit 120 can then use the matching unit 122 to compare the pet's nose print to the database of nose prints stored in the storage unit 124 to find a match. Alternatively, the central processing unit 120 can convert the nose print to a smaller, simpler template of the nose print (covered below and in FIG. 10), which is still unique to the pet, and use the matching unit 122 to compare the pet's nose print template to the database of nose print templates stored in the storage unit 124 to find a match. If a match is found, the central processing unit 120 transmits the matched pet's data and information back to the central processing unit 112 via the input/output unit 118 where the data can be communicated to the user via the display 116).
Therefore, in view of teachings by Park, Eineren, and Kinard it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring apparatus of Park to include a control circuitry to: detect a body part in the first image, and the body part detected in the first image, as suggested by Eineren, for the purpose of using of three-dimensional camera for detecting different features of a body part of an animal, wherein the system comprising a data storage to store reference data representing the population of animals with known identity, and identify the individual animal by comparing metrics of the second image with the reference data in the data storage, as suggested by Kinard. The motivation for this is to identify an animal based on information associated with the animal captured by a camera.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained (see re-iterated below rejections for details). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-12, 15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Park – US 2014/0355830 A1) in view of Eineren et al. (Eineren – US 2015/0302241 A1) and Kinard (Kinard – US 2015/0078626 A1).

As to claim 1, Park discloses a vision system for determining an identity of an individual animal in a population of animals with known identity, the vision system comprising:
a first image sensor (Park: Abstract and FIG. 1 the camera module 220 comprising the multifunctional camera 225 having the first camera 221 and the second camera 225) configured to capture three-dimensional or thermographic images of the individual animal (Park: Abstract, [0055], [0059], [0061]-[0062], [0065]-[0066], and FIG. 1-2: when the 3D photographing mode is configured in the multifunctional camera 225, according to the second embodiment of the present disclosure, a current is applied to predetermined pixels in the pixel array 60 by the 3D low driver 70 to generate 3D images, and pixel values of the corresponding pixels are detected by the 3D column CDS 20 to be input to the image processing module 150); 
a second image sensor (Park: Abstract and FIG. 1 the camera module 220 comprising the multifunctional camera 225 having the first camera 221 and the second camera 225)  configured to capture two- dimensional images of the individual animal (Park: Abstract, [0055], [0059], [0061]-[0062], [0065]-[0066], and FIG. 1-2),
control circuitry (FIG. 1 the controller 110 and the image processing module 150) configured to:
obtain a first image of the individual animal, the first image being a three-dimensional image or a thermographic image that is captured by the first image sensor (Park: Abstract, [0055], [0059], [0061]-[0062], [0065]-[0066], and FIG. 1-2: when the 3D photographing mode is configured in the multifunctional camera 225, according to the second embodiment of the present disclosure, a current is applied to predetermined pixels in the pixel array 60 by the 3D low driver 70 to generate 3D images, and pixel values of the corresponding pixels are detected by the 3D column CDS 20 to be input to the image processing module 150), and
obtain a second image of the individual animal based on the body part, the second image being a two- dimensional image that corresponds to the first image and that is captured using the second image sensor (Park: [0055], [0059], [0061]-[0062], [0065]-[0066], [0082]-[0083], and FIG. 1-2: The controller 110 compares at least one input object distance with the hazardous viewing distance, and if the object distance is less than the hazardous viewing distance, controls the image processing module 150 to perform facial recognition and/or eye recognition using a 2D image in order to determine whether the corresponding object is a human and whether he or she is viewing the display panel 210. The image processing module 150 outputs the results of face detection and/or eye detection to the controller 110, and the controller 110 estimates the size, the location and the angle of the face or the eyes using the results of face detection and/or eye detection. According to this, the controller 110 determine user status information using the results of face detection and/or eye detection).

Park does not explicitly disclose:
a data storage configured to store reference data representing the population of animals with known identity, and
the control circuitry configured to:
the body part detected in the first image; and
identify the individual animal by comparing metrics of the second image with the reference data in the data storage.

However, it has been known in the art of detecting a presence of an animal to implement control circuitry configured to: detect a body part in the first image, and the body part detected in the first image, as suggested by Eineren, which discloses control circuitry configured to: detect a body part in the first image (Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.). The camera module 10 may be coupled to one or more processors 12, at least one processor configured to analyze one or more images captured by the camera module 10. The processor 12 may be coupled to a management system 16 (e.g. a livestock management system, a scheduling system, a veterinarian alert system, an electronic health record system, a network, a cloud data system, etc.) and/or a user device 14 (e.g. a console, a terminal, a software interface, a cell phone, a smartphone, a tablet computer, etc.).), and the body part detected in the first image (Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1).
Therefore, in view of teachings by Park and Eineren, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring apparatus of Park to include control circuitry configured to: detect a body part in the first image, and the body part detected in the first image, as suggested by Eineren. The motivation for this is to implement a known alternative usage of three-dimensional camera for detecting different features of a body part of an animal.

The combination of Park and Eineren does not explicitly disclose a data storage configured to store reference data representing the population of animals with known identity, and identify the individual animal by comparing metrics of the second image with the reference data in the data storage.
However, it has been known in the art of identifying an animal to implement a data storage configured to store reference data representing the population of animals with known identity, and identify the individual animal by comparing metrics of the second image with the reference data in the data storage,  as suggested by Kinard, which discloses a data storage (Kinard: [0036], [0038]-[0039], [0046]-[0047], [0052], FIG. 1 the storage unit 124, and FIG. 3-4) configured to store reference data representing the population of animals with known identity (Kinard: [0036], [0038]-[0039], [0046]-[0047], [0052], FIG. 1 the storage unit 124, and FIG. 3-4: a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124. Additional input/output devices may be associated with the data-processing systems 100 and 126 as desired. In another embodiment, as an addition or alternative, a matching unit 108 may be part of the local data-processing system and perform all or part of the functions of the remote matching unit 122. In another embodiment, the central processing units 112 and/or 120 can perform some or all of the matching functions of the matching units 108 and/or 122), and identify the individual animal by comparing metrics of the second image with the reference data (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124) in the data storage (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: The central processing unit 112 can then transmit this information, data and pet nose print to the remote computer 126 via the input/output unit 118. The central processing unit 120 can then use the matching unit 122 to compare the pet's nose print to the database of nose prints stored in the storage unit 124 to find a match. Alternatively, the central processing unit 120 can convert the nose print to a smaller, simpler template of the nose print (covered below and in FIG. 10), which is still unique to the pet, and use the matching unit 122 to compare the pet's nose print template to the database of nose print templates stored in the storage unit 124 to find a match. If a match is found, the central processing unit 120 transmits the matched pet's data and information back to the central processing unit 112 via the input/output unit 118 where the data can be communicated to the user via the display 116).
Therefore, in in view of teachings by Park, Eineren and Kinard, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention  to implement in the monitoring apparatus of Park and Eineren, to explicitly include a data storage configured to store reference data representing the population of animals with known identity, and identify the individual animal by comparing metrics of the second image with the reference data in the data storage, as suggested by Kinard. The motivation for this is to implement a known method to identify an animal based on information associated with the animal captured by a camera.

As to claim 2, Park, Eineren and Kinard disclose the limitations of claim 1 further comprising the vision system according to claim 1, wherein the control circuitry is further configured to identify, based on the first image, metrics of the second image that corresponds to the detected body part (Park: Abstract, [0055], [0059], [0061]-[0062], [0065]-[0066], and FIG. 1-2: when the 3D photographing mode is configured in the multifunctional camera 225, according to the second embodiment of the present disclosure, a current is applied to predetermined pixels in the pixel array 60 by the 3D low driver 70 to generate 3D images, and pixel values of the corresponding pixels are detected by the 3D column CDS 20 to be input to the image processing module 150 and Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.)) and to determine the identity by comparing the identified metrics with the reference data (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: The central processing unit 112 can then transmit this information, data and pet nose print to the remote computer 126 via the input/output unit 118. The central processing unit 120 can then use the matching unit 122 to compare the pet's nose print to the database of nose prints stored in the storage unit 124 to find a match. Alternatively, the central processing unit 120 can convert the nose print to a smaller, simpler template of the nose print (covered below and in FIG. 10), which is still unique to the pet, and use the matching unit 122 to compare the pet's nose print template to the database of nose print templates stored in the storage unit 124 to find a match. If a match is found, the central processing unit 120 transmits the matched pet's data and information back to the central processing unit 112 via the input/output unit 118 where the data can be communicated to the user via the display 116).

As to claim 3, Park, Eineren and Kinard disclose the limitations of claim 1 further comprising the vision system according to claim 1, wherein the control circuitry comprises a classifier configured to compare the metrics of the second image (Eineren: Abstract, [0052], [0058]-[0059], [0071], [0074]-[0077], [0092]-[0096], FIG. 1 and FIG. 4-6: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.) with the reference data (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: The central processing unit 112 can then transmit this information, data and pet nose print to the remote computer 126 via the input/output unit 118. The central processing unit 120 can then use the matching unit 122 to compare the pet's nose print to the database of nose prints stored in the storage unit 124 to find a match. Alternatively, the central processing unit 120 can convert the nose print to a smaller, simpler template of the nose print (covered below and in FIG. 10), which is still unique to the pet, and use the matching unit 122 to compare the pet's nose print template to the database of nose print templates stored in the storage unit 124 to find a match. If a match is found, the central processing unit 120 transmits the matched pet's data and information back to the central processing unit 112 via the input/output unit 118 where the data can be communicated to the user via the display 116).

As to claim 6, Park, Eineren and Kinard disclose the limitations of claim 1 further comprising the vision system according to claim 1, wherein the first and second images are aligned or correlated in space and time (Park: [0056], [0061], [0063], [0065], and FIG. 1 the camera module 220 comprising the multifunctional camera 225 having the first camera 221 and the second camera 225: When the 3D photographing mode is configured in the multifunctional camera 225, according to the first embodiment of the present disclosure, the first camera 221 and the second camera 222 are simultaneously operated to photograph the subject, so image signals output from each of the cameras 221 and 222 are input to the image processing module 150… When the 2D photographing mode is configured in the multifunctional camera 225 according to the first embodiment of the present disclosure, at least one of the first camera 221 and the second camera 222 is operated to input image signals to the image processing module 150. The image processing module 150 generates 2D images using image signals output from at least one of the first camera 221 and the second camera 222, Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.), and Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system).

As to claim 8, Park, Eineren and Kinard disclose the limitations of claim 1 further comprising the vision system according to claim 1, wherein the body part is a head, back or nose of the individual animal (Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.) and Kinard: [0036], [0038]-[0039], [0046]-[0047], [0052], FIG. 1 the storage unit 124, and FIG. 3-4: a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124).

As to claim 9, Park, Eineren and Kinard disclose the limitations of claim 1 further comprising the vision system according to claim 1, wherein the first image sensor and the second image sensor are disposed in a same camera (Park: Abstract, [0055], [0059], [0061]-[0062], [0065]-[0066], and FIG. 1-2 the camera module 220 comprising the multifunctional camera 225 having the first camera 221 and the second camera 225).

As to claim 10, Park, Eineren and Kinard discloses all the method for determining an identity of an individual animal in a population of animals with known identity that are represented by reference data stored in a data storage limitations as claimed that mirrors the vision system for determining an identity of an individual animal in a population of animals with known identity limitations in claim 1; thus, claim 10 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method for determining an identity of an individual animal in a population of animals with known identity that are represented by reference data stored in a data storage, the method comprising:
capturing a first image of the individual animal, the first image being a three-dimensional image or a thermographic image (Park: Abstract, [0055], [0059], [0061]-[0062], [0065]-[0066], and FIG. 1-2: when the 3D photographing mode is configured in the multifunctional camera 225, according to the second embodiment of the present disclosure, a current is applied to predetermined pixels in the pixel array 60 by the 3D low driver 70 to generate 3D images, and pixel values of the corresponding pixels are detected by the 3D column CDS 20 to be input to the image processing module 150 and Eineren: Abstract, [0017], [0031], [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1 the camera module 10: the imaging may be performed with a system in accordance with the present disclosure, a camera (e.g. a digital camera, a visible light camera, a near-infrared reflectance imaging camera, an infrared camera, a fluorescence imaging camera, a UV imaging camera, a thermal imaging camera, a 3D camera, a combination thereof, or the like), etc.);
detecting a body part of the individual animal in the first image (Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.). The camera module 10 may be coupled to one or more processors 12, at least one processor configured to analyze one or more images captured by the camera module 10. The processor 12 may be coupled to a management system 16 (e.g. a livestock management system, a scheduling system, a veterinarian alert system, an electronic health record system, a network, a cloud data system, etc.) and/or a user device 14 (e.g. a console, a terminal, a software interface, a cell phone, a smartphone, a tablet computer, etc.).);
obtaining based on the body part detected in the first image (Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.). The camera module 10 may be coupled to one or more processors 12, at least one processor configured to analyze one or more images captured by the camera module 10. The processor 12 may be coupled to a management system 16 (e.g. a livestock management system, a scheduling system, a veterinarian alert system, an electronic health record system, a network, a cloud data system, etc.) and/or a user device 14 (e.g. a console, a terminal, a software interface, a cell phone, a smartphone, a tablet computer, etc.).) a second image of the individual animal, the second image being a two- dimensional image that corresponds to the first image (Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1 and Kinard: [0036], [0038]-[0039], [0046]-[0047], [0052], FIG. 1 the storage unit 124, and FIG. 3-4); and
determining and outputting the identity of the individual animal by comparing metrics of the second image with the reference data (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124).

As to claim 11, Park, Eineren and Kinard disclose the limitations of claim 10 further comprising the method according to claim 10, further comprising:
identifying based on the first image, metrics of the second image that correspond to the detected body part (Park: Abstract, [0055], [0059], [0061]-[0062], [0065]-[0066], and FIG. 1-2: when the 3D photographing mode is configured in the multifunctional camera 225, according to the second embodiment of the present disclosure, a current is applied to predetermined pixels in the pixel array 60 by the 3D low driver 70 to generate 3D images, and pixel values of the corresponding pixels are detected by the 3D column CDS 20 to be input to the image processing module 150 and Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.)), and
wherein the determining comprises comparing the identified metrics with the reference data (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: The central processing unit 112 can then transmit this information, data and pet nose print to the remote computer 126 via the input/output unit 118. The central processing unit 120 can then use the matching unit 122 to compare the pet's nose print to the database of nose prints stored in the storage unit 124 to find a match. Alternatively, the central processing unit 120 can convert the nose print to a smaller, simpler template of the nose print (covered below and in FIG. 10), which is still unique to the pet, and use the matching unit 122 to compare the pet's nose print template to the database of nose print templates stored in the storage unit 124 to find a match. If a match is found, the central processing unit 120 transmits the matched pet's data and information back to the central processing unit 112 via the input/output unit 118 where the data can be communicated to the user via the display 116).

As to claim 12, Park, Eineren and Kinard disclose the limitations of claim 10 further comprising the method according to claim 10, wherein the determining comprises using a classifier (Eineren: Abstract, [0052], [0058]-[0059], [0071], [0074]-[0077], [0092]-[0096], FIG. 1 and FIG. 4-6: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.) to compare the second image with the reference data (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: The central processing unit 112 can then transmit this information, data and pet nose print to the remote computer 126 via the input/output unit 118. The central processing unit 120 can then use the matching unit 122 to compare the pet's nose print to the database of nose prints stored in the storage unit 124 to find a match. Alternatively, the central processing unit 120 can convert the nose print to a smaller, simpler template of the nose print (covered below and in FIG. 10), which is still unique to the pet, and use the matching unit 122 to compare the pet's nose print template to the database of nose print templates stored in the storage unit 124 to find a match. If a match is found, the central processing unit 120 transmits the matched pet's data and information back to the central processing unit 112 via the input/output unit 118 where the data can be communicated to the user via the display 116).

As to claim 15, Park, Eineren and Kinard disclose the limitations of claim 10 further comprising the method according to claim 10, wherein the first and second images are aligned or correlated in space and time (Park: [0056], [0061], [0063], [0065], and FIG. 1 the camera module 220 comprising the multifunctional camera 225 having the first camera 221 and the second camera 225: When the 3D photographing mode is configured in the multifunctional camera 225, according to the first embodiment of the present disclosure, the first camera 221 and the second camera 222 are simultaneously operated to photograph the subject, so image signals output from each of the cameras 221 and 222 are input to the image processing module 150… When the 2D photographing mode is configured in the multifunctional camera 225 according to the first embodiment of the present disclosure, at least one of the first camera 221 and the second camera 222 is operated to input image signals to the image processing module 150. The image processing module 150 generates 2D images using image signals output from at least one of the first camera 221 and the second camera 222, Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.), and Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system).

As to claim 17, Park, Eineren and Kinard disclose the limitations of claim 10 further comprising the method according to claim 10, wherein the body part is a head, back, side or nose of the individual animal (Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.) and Kinard: [0036], [0038]-[0039], [0046]-[0047], [0052], FIG. 1 the storage unit 124, and FIG. 3-4: a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124).

As to claim 19, Park, Eineren and Kinard disclose the limitations of claim 10 further comprising a non-transitory computer-readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the method according to claim 10 (Park: [0056], [0061], [0063], [0065], and FIG. 1 the camera module 220 comprising the multifunctional camera 225 having the first camera 221 and the second camera 225: When the 3D photographing mode is configured in the multifunctional camera 225, according to the first embodiment of the present disclosure, the first camera 221 and the second camera 222 are simultaneously operated to photograph the subject, so image signals output from each of the cameras 221 and 222 are input to the image processing module 150… When the 2D photographing mode is configured in the multifunctional camera 225 according to the first embodiment of the present disclosure, at least one of the first camera 221 and the second camera 222 is operated to input image signals to the image processing module 150. The image processing module 150 generates 2D images using image signals output from at least one of the first camera 221 and the second camera 222, Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.), and Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system).

As to claim 20, Park, Eineren and Kinard discloses all the method for determining an identity of an individual animal in a population of animals with known identity that are represented by reference data stored in a data storage limitations as claimed that mirrors the vision system for determining an identity of an individual animal in a population of animals with known identity limitations in claim 1; thus, claim 20 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method for determining an identity of an individual animal in a population of animals with known identity that are represented by reference data stored in a data storage, the method comprising:
obtaining a first image of the individual animal, the first image being a three- dimensional image or a thermographic image captured by a first image sensor (Park: Abstract, [0055], [0059], [0061]-[0062], [0065]-[0066], and FIG. 1-2: when the 3D photographing mode is configured in the multifunctional camera 225, according to the second embodiment of the present disclosure, a current is applied to predetermined pixels in the pixel array 60 by the 3D low driver 70 to generate 3D images, and pixel values of the corresponding pixels are detected by the 3D column CDS 20 to be input to the image processing module 150 and Eineren: Abstract, [0017], [0031], [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1 the camera module 10: the imaging may be performed with a system in accordance with the present disclosure, a camera (e.g. a digital camera, a visible light camera, a near-infrared reflectance imaging camera, an infrared camera, a fluorescence imaging camera, a UV imaging camera, a thermal imaging camera, a 3D camera, a combination thereof, or the like), etc.);
detecting a body part of the individual animal from the obtained first image (Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.). The camera module 10 may be coupled to one or more processors 12, at least one processor configured to analyze one or more images captured by the camera module 10. The processor 12 may be coupled to a management system 16 (e.g. a livestock management system, a scheduling system, a veterinarian alert system, an electronic health record system, a network, a cloud data system, etc.) and/or a user device 14 (e.g. a console, a terminal, a software interface, a cell phone, a smartphone, a tablet computer, etc.).);
obtaining a second image of the individual animal based on the body part detected from the first image (Park: Abstract, [0055], [0059], [0061]-[0062], [0065]-[0066], and FIG. 1-2: when the 3D photographing mode is configured in the multifunctional camera 225, according to the second embodiment of the present disclosure, a current is applied to predetermined pixels in the pixel array 60 by the 3D low driver 70 to generate 3D images, and pixel values of the corresponding pixels are detected by the 3D column CDS 20 to be input to the image processing module 150 and Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.). The camera module 10 may be coupled to one or more processors 12, at least one processor configured to analyze one or more images captured by the camera module 10. The processor 12 may be coupled to a management system 16 (e.g. a livestock management system, a scheduling system, a veterinarian alert system, an electronic health record system, a network, a cloud data system, etc.) and/or a user device 14 (e.g. a console, a terminal, a software interface, a cell phone, a smartphone, a tablet computer, etc.).), the second image being a two-dimensional image captured by a second image sensor (Park: Abstract, [0055], [0059], [0061]-[0062], [0065]-[0066], and FIG. 1-2), the second captured image being correlated with the first captured image such that, for first pixels in the first captured image that are related to the detected body part (Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1), one or more second pixels corresponding to the first pixels that are related to the detected body part are identified in the second captured image (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124); and
determining and outputting the identity of the individual animal by comparing metrics of the second image, from the one or more second pixels that correspond to the first pixels related to the detected body part, with the reference data (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: The central processing unit 112 can then transmit this information, data and pet nose print to the remote computer 126 via the input/output unit 118. The central processing unit 120 can then use the matching unit 122 to compare the pet's nose print to the database of nose prints stored in the storage unit 124 to find a match. Alternatively, the central processing unit 120 can convert the nose print to a smaller, simpler template of the nose print (covered below and in FIG. 10), which is still unique to the pet, and use the matching unit 122 to compare the pet's nose print template to the database of nose print templates stored in the storage unit 124 to find a match. If a match is found, the central processing unit 120 transmits the matched pet's data and information back to the central processing unit 112 via the input/output unit 118 where the data can be communicated to the user via the display 116).

As to claim 21, Park, Eineren and Kinard disclose the limitations of claim 20 further comprising the method according to claim 20, wherein the capturing of the second image is triggered by the detecting the body part in the first captured image (Park: Abstract, [0056], [0061], [0063], [0065], and FIG. 1 the camera module 220 comprising the multifunctional camera 225 having the first camera 221 and the second camera 225:  the method determines whether an object exists within a hazardous viewing distance using a 3D camera function provided in the digital device. If it is determined that an object exists within the hazardous viewing distance, the digital device detects a face or eyes from 2D images photographed by the camera. Next, the direction of the face is determined on the basis of the detected results, and it is determined whether a user is viewing a display screen of the digital device based on the determination, Eineren: Abstract, [0052], [0058], [0074]-[0077], [0092]-[0096], and FIG. 1: The camera module 10 may be positioned near to the flow of traffic of subjects 1, which may be used to register a spatially precise image from a subject 1 (e.g. an animal, a cow, etc.), or a feature (e.g. an udder 2a, part of an udder 3, a teat 4, a pattern 2b, a hoof 2c, a mouth 2d, an eye 2e, genitalia, etc.), and Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Park – US 2014/0355830 A1) in view of Eineren et al. (Eineren – US 2015/0302241 A1) and Kinard (Kinard – US 2015/0078626 A1) and further in view of Kanamori et al. (Kanamori – US 2018/0070819 A1).

As to claim 4, Park, Eineren and Kinard disclose the limitations of claim 1 except for the claimed limitations of the vision system according to claim 1, wherein the control circuitry is configured to repeat the capturing of the first image until the body part is detected, and to obtain the second image in response to detecting the body part in the first image.
However, it has been known in the art of detecting body part of an animal to implement the control circuitry is configured to repeat the capturing of the first image until the body part is detected, and to obtain the second image in response to detecting the body part in the first image, as suggested by Kanamori, which discloses the control circuitry is configured to repeat the capturing of the first image until the body part is detected, and to obtain the second image in response to detecting the body part in the first image (Kanamori: Abstract, [0240]-[0242], [0254]-[0255], and FIG. 24: If it is determined in step S45 that the number of attempts is equal to or greater than N times (no in step S45), the identification unit 903a notifies the control unit 183a that identification is not possible. As a result, the control unit 183a causes the cover glass cleaning device 110 to clean the first cover glass 109a for the fundus imaging camera 104. That is, at such time, because an individual could not be confirmed, the control unit 183a stops the illumination performed by the second illumination device 105 and the imaging performed by the pupil imaging camera 106. The control unit 183a then determines that the first cover glass 109a for the fundus imaging camera 104 is dirty, and causes the cover glass cleaning device 110 to carry out the cleaning of the first cover glass 109a).
Therefore, in view of teachings by Park, Eineren, Kinard and Kanamori, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring apparatus of Park, Eineren and Kinard, to explicitly include the control circuitry is configured to repeat the capturing of the first image until the body part is detected, and to obtain the second image in response to detecting the body part in the first image, as suggested by Kanamori. The motivation for this is to implement a known method for controlling a camera to detect a particular part of an animal.

As to claim 13, Park, Eineren, Kinard and Kanamori disclose the limitations of claim 10 further comprising the method according to claim 10, wherein the capturing of the first image is repeated until the body part is detected, and wherein the obtaining is performed in response to detecting the body part in the first image (Kanamori: Abstract, [0240]-[0242], [0254]-[0255], and FIG. 24: If it is determined in step S45 that the number of attempts is equal to or greater than N times (no in step S45), the identification unit 903a notifies the control unit 183a that identification is not possible. As a result, the control unit 183a causes the cover glass cleaning device 110 to clean the first cover glass 109a for the fundus imaging camera 104. That is, at such time, because an individual could not be confirmed, the control unit 183a stops the illumination performed by the second illumination device 105 and the imaging performed by the pupil imaging camera 106. The control unit 183a then determines that the first cover glass 109a for the fundus imaging camera 104 is dirty, and causes the cover glass cleaning device 110 to carry out the cleaning of the first cover glass 109a).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Park – US 2014/0355830 A1) in view of Eineren et al. (Eineren – US 2015/0302241 A1) and Kinard (Kinard – US 2015/0078626 A1) and further in view of Pettersson et al. (Pettersson -US 2014/0286536 A1).

As to claim 5, Park, Eineren and Kinard disclose the limitations of claim 1 except for the claimed limitations of the vision system according to claim 1, wherein the second image sensor is configured to capture images with a higher angular resolution than an angular resolution of images captured by the first image sensor.
However, it has been known in the art of detecting body part of an animal to implement the second image sensor is configured to capture images with a higher angular resolution than an angular resolution of images captured by the first image sensor, as suggested by Pettersson, which discloses the second image sensor is configured to capture images with a higher angular resolution than an angular resolution of images captured by the first image sensor (Pettersson: Abstract, [0049], [0084]-[0088], [0100]-[0103], FIG. 1 the range imaging camera 4 and the digital camera unit 5, and FIG. 6: FIG. 1 shows an embodiment of a six degrees of freedom spatial position and orientation determination device 1 according to the present invention, comprising a RIM-unit 4, comprising a range imaging camera for determining a range image as a three dimensional point cloud information with a first resolution, a CAM-unit 5, comprising a visual picture camera for determining a two dimensional visual picture of the scenery with a second resolution, in particular in multiple colours. In the further described embodiment, the second resolution is greater than the first resolution, which can also be the other way round or the two resolutions can also be equal. Another option is a skipping of pixels in the readout of the CAM- and/or RIM-sensor, wherein the physical sensor-resolution might be different from the actually evaluated resolution, for example for the sake of increased evaluation speed).
Therefore, in view of teachings by Park, Eineren, Kinard and Pettersson, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring apparatus of Park, Eineren and Kinard, to explicitly include the second image sensor is configured to capture images with a higher angular resolution than an angular resolution of images captured by the first image sensor, as suggested by Pettersson. The motivation for this is to implement a known method for selectively choose angular resolutions of corresponding cameras for application needs.

As to claim 14, Park, Eineren, Kinard and Pettersson disclose the limitations of claim 10 further comprising the method according to claim 10, wherein the first image has a lower angular resolution than an angular resolution of the second image (Pettersson: Abstract, [0049], [0084]-[0088], [0100]-[0103], FIG. 1 the range imaging camera 4 and the digital camera unit 5, and FIG. 6: FIG. 1 shows an embodiment of a six degrees of freedom spatial position and orientation determination device 1 according to the present invention, comprising a RIM-unit 4, comprising a range imaging camera for determining a range image as a three dimensional point cloud information with a first resolution, a CAM-unit 5, comprising a visual picture camera for determining a two dimensional visual picture of the scenery with a second resolution, in particular in multiple colours. In the further described embodiment, the second resolution is greater than the first resolution, which can also be the other way round or the two resolutions can also be equal. Another option is a skipping of pixels in the readout of the CAM- and/or RIM-sensor, wherein the physical sensor-resolution might be different from the actually evaluated resolution, for example for the sake of increased evaluation speed).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pa k et al. (Park – US 2014/0355830 A1) in view of Eineren et al. (Eineren – US 2015/0302241 A1) and Kinard (Kinard – US 2015/0078626 A1) and further in view of Spicola et al. (Spicola – US 2011/0196661 A1).

As to claim 7, Park, Eineren and Kinard disclose the limitations of claim 1 further comprising the vision system according to claim 1, wherein second image comprises color information (Park: [0057], [0069], [0107]-[0111], [0114], and FIG. 1: The image processing module 150 detects one or more eye candidate areas using an eye recognition algorithm. For example, a closed curve that may be an eye candidate is detected through a process of binarizing an input image, or eye candidate areas may be detected using a feature that recognizes eye color. This recognition is based on the fact that most eyes tend to exhibit a strong gray color in an input image even among people not having black pupils. However, while one or more eye candidate areas can be detected using a method by which eye detection is performed in the generally detected face area, using this method, some of the detected eye candidate areas may not be actual eyes and Eineren: [0038], [0093], [0096], [0120]-[0121], and FIG. 1: a system in accordance with the present disclosure may compare data from a range of metrics. Including thermograms, collages, size, color, and shape variance of features, and the like, the system may obtain one or more metrics from related systems (e.g. a livestock management system, a milking machine, a diagnostic tool, a lab datacenter, etc.)), except for the claimed limitations of wherein the first image does not comprise color information.

However, it has been known in the art of detecting body part of an animal to implement the first image does not comprise color information, as suggested by Spicola, which discloses the first image does not comprise color information (Spicola: Abstract, [0081], claims 33, and 69, and FIG. 1: the representation comprises a non-color-specific three-dimensional profile of the animal).
Therefore, in view of teachings by Park, Eineren, Kinard and Spicola, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring apparatus of Park, Eineren and Kinard, to explicitly include the first image does not comprise color information, as suggested by Spicola. The motivation for this is to implement a known method to identify three-dimensional images of an animal based on information associated with the animal captured by a camera.

As to claim 16, Park, Eineren, Kinard and Spicola disclose the limitations of claim 10 further comprising the method according to claim 10, wherein the second image comprises color information (Park: [0057], [0069], [0107]-[0111], [0114], and FIG. 1: The image processing module 150 detects one or more eye candidate areas using an eye recognition algorithm. For example, a closed curve that may be an eye candidate is detected through a process of binarizing an input image, or eye candidate areas may be detected using a feature that recognizes eye color. This recognition is based on the fact that most eyes tend to exhibit a strong gray color in an input image even among people not having black pupils. However, while one or more eye candidate areas can be detected using a method by which eye detection is performed in the generally detected face area, using this method, some of the detected eye candidate areas may not be actual eyes and Eineren: [0038], [0093], [0096], [0120]-[0121], and FIG. 1: a system in accordance with the present disclosure may compare data from a range of metrics. Including thermograms, collages, size, color, and shape variance of features, and the like, the system may obtain one or more metrics from related systems (e.g. a livestock management system, a milking machine, a diagnostic tool, a lab datacenter, etc.)), and
wherein the first image does not comprise color information (Spicola: Abstract, [0081], claims 33, and 69, and FIG. 1: the representation comprises a non-color-specific three-dimensional profile of the animal).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Foresman et al., US 2019/0180092 A1, discloses vision system with teat detection.
Van Der Kamp et al., US 2016/0295838 A1, discloses method and device to monitor growth of an animal, in particular a calf.
Yuki et al., US 2016/0057395 A1, discloses electronic device, electronic device system, and device control method.
Mayya et al. 2011 Visual tracking of small animals based on real-time Level Set Method with fast infra-red thermographic imaging.
McManus et al. 2022 Thermography for disease detection in livestock A scoping review.
Oishi et al. 2018 Animal Detection Using Thermal Images and Its Required Observation Conditions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684